UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7177


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARY LOUISE FORNEY,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (1:97-cr-00310-LHT-10)


Submitted:    April 16, 2009                 Decided:   April 22, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Federal Defender, Charlotte, North Carolina;
Matthew Segal, Assistant Federal Public Defender, Asheville,
North Carolina, for Appellant.     Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mary Louise Forney appeals the district court’s order

denying her 18 U.S.C. § 3582(c) (2006) motion.            We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.             United States v.

Forney, No. 1:97-cr-00310-LHT-10 (W.D.N.C. June 26, 2008).                We

deny Forney’s motion for appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                     2